Citation Nr: 0332009	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1961.  He died in August 2001 and the appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In a July 2002 VA Form 9, the appellant requested a hearing 
on appeal before a Veterans Law Judge at the Central Office 
(CO) in Washington, D.C.  In an August 2003 statement, the 
appellant cancelled her request for a CO hearing; therefore, 
her hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2003).


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (DAV).  In DAV, the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  In September 2003, 
after the case was certified to the Board, an August 2003 
private physician's statement was received from the appellant 
providing an opinion linking the veteran's death to his 
service-connected anxiety reaction disability.  Since the 
August 2003 private physician's statement was not accompanied 
by a waiver of initial consideration by the AOJ, due process 
requires remand of the case to the RO for consideration of 
this opinion.

Moreover, the Board observes that, in a March 2003 
supplemental statement of the case the RO provided the 
appellant with the regulations implementing the VCAA and, in 
a December 2001 letter, provided her with what information VA 
will attempt to obtain as required by the VCAA and advised 
her of the specific information she needed to submit to 
establish entitlement to service connection for the cause of 
the veteran's death, but only provided a 60-day response 
period.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010, 2033 U.S. App. LEXIS 19540 
(Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in DAV (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided in the December 2001 letter, a full year, not 60 
days, is allowed to respond to a VCAA notice.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice provisions of the VCAA and 
affording the appellant due process.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, for the above reasons, a 
remand to the RO is required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
obligations in accordance with the recent 
decision in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, as well as 
necessary to comply with 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)), and any 
other legal precedent are fully complied 
with and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




